Citation Nr: 0911566	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for non-
Hodgkin's lymphoma.

2.  Entitlement to an initial increased evaluation for 
xerostomia (dry mouth) associated with non-Hodgkin's 
lymphoma, currently rated as 30 percent disabling.

3.  Entitlement to an initial increased evaluation for 
anemia, iron deficiency with fatigue associated with non-
Hodgkin's lymphoma, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1955 to December 1981.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from April 2003, July 
2006, and September 2008 rating decisions by the Houston 
Regional Office (RO) and the Appeals Management Center (AMC) 
of the Department of Veterans Affairs (VA).  In January 2008, 
the Veteran testified at a video conference hearing before 
the undersigned; a transcript of that hearing is of record.  
In March 2008, the Board remanded the claim for further 
development. 

The evidence of record appears to raise a claim seeking 
service connection for thyroid cancer, including as secondary 
to non-Hodgkin's lymphoma.  As this matter has not been 
addressed, it is referred to the RO for further action.  


FINDINGS OF FACT

1.  The Veteran's last chemotherapy session was in June 2002; 
his non-Hodgkin's lymphoma is currently in remission with no 
signs of recurrence.

2.  The Veteran's xerostomia (dry mouth) associated with non-
Hodgkin's lymphoma is moderate. 

3.  The Veteran's anemia associated with non-Hodgkin's 
lymphoma is productive of fatigue, and required B12 shots and 
a transfusion. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for non-
Hodgkin's lymphoma have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.105, Part 4, including §§ 
4.7, 4.117, Diagnostic Code 7715 (2008).

2.  The criteria for an initial rating in excess of 30 
percent for xerostomia associated with non-Hodgkin's lymphoma 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 3.105, Part 4, including §§ 4.7, 4.114, Diagnostic 
Code 7203 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for anemia with fatigue associated with non-Hodgkin's 
lymphoma have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 3.105, Part 4, including §§ 4.7, 4.117, 
Diagnostic Code 7700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2002 letter (prior to the April 2003 rating 
decision), VA notified the Veteran of (1) of the information 
and medical or lay evidence required to substantiate the 
claim, (2) of which information and evidence, if any, that 
the he is to provide to VA, and (3) of which information and 
evidence, if any, VA will attempt to obtain on behalf of the 
Veteran.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board recognizes that the December 2002 VCAA letter did 
not specifically address the remaining disabilities on 
appeal.  However, these disabilities are service-connected 
because they directly resulted from the Veteran's 
chemotherapy and radiation to treat his non-Hodgkin's 
lymphoma.  Thus, the medical evidence pertaining to the 
Veteran's non-Hodgkin's lymphoma would be the same evidence 
relevant to the other disabilities.  Thus, the Board finds 
that the December 2002 VCAA letter provided sufficient notice 
to the Veteran concerning all the disabilities on appeal and 
the Veteran will not be prejudiced with proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

The Veteran's initial rating claims for a non-Hodgkin's 
lymphoma and associated residuals of anemia with fatigue and 
xerostomia are a "downstream" element of the RO and AMC's 
grant of service connection in the currently appealed rating 
decisions issued in April 2003, July 2006, and September 
2008.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the April 2003, July 2006, and 
September 2008 rating decisions were fully favorable to the 
Veteran, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Regardless, a May 2008 
letter discussed the manner in which VA determined disability 
ratings and effective dates.  The claims were subsequently 
readjudicated by a September 2008 supplemental statement of 
the case. 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for non-Hodgkin's lymphoma and 
associated residuals of anemia with fatigue and xerostomia 
originates, however, from the grant of service connection for 
these disabilities.  Consequently, Vazquez-Flores is 
inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the December 2002 notice letter was provided prior to 
April 2003 rating decision that initially granted service 
connection for non-Hodgkin's lymphoma; thus, this notice was 
timely.  There has been no prejudice to the appellant and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, in a January 2008 video conference hearing.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  The Veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected non-Hodgkin's lymphoma, anemia with 
fatigue, and xerostomia.  Consequently, the Board finds that 
VA's duty to assist the Veteran has been met.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Treatment records from Brooke Army Medical Center dated from 
2001 to 2003 included a diagnosis of lymphoma, status post 
chemotherapy and non-Hodgkin's lymphoma.  In February 2002, 
the Veteran underwent excisional biopsy of neck mass.  He was 
found to have anaplastic lymphoma.  In December 2002, a 
physician noted that the Veteran was well-known to him and 
that the persistent right large thyroid mass was most likely 
unrelated to lymphoma due to the size.  In December 2002, he 
underwent an ultrasound guided biopsy of thyroid mass.  A 
January 2003 record noted that the Veteran had a history of 
lymphoma, and chemotherapy and radiation was completed in 
June 2002.  He also had a right thyroid mass that had no 
changes with chemotherapy and radiation.  Subsequently in 
January 2003, he underwent right subtotal thyroidectomy 
(right lobe and isthmus).  The right thyroid lobe was sent to 
Pathology.  March 2003 records noted that the Veteran's 
anaplastic large cell lymphoma in the midline neck was 
inactive.  There was also a right thyroid mass status post 
thyroidectomy.  

In a January 2005 statement, the Veteran indicated that since 
he completed chemotherapy and radiation in June 2002, he 
experienced severe dryness of the mouth.  

On February 2006 VA examination, the Veteran indicated that 
he had problems speaking due to dry mouth and being unable to 
wear upper partial denture due to dry mouth.  He reported 
difficulty eating and swallowing after radiation treatment.  
His salivary glands did not work properly and he was placed 
on pilocarpine three times per day to stimulate salivary 
flow, but the medication had to be cut back to two times per 
day due to blood pressure concerns.  He used a lubricant on a 
regular basis and drank water frequently.  The mucosal tissue 
intraorally was wet and glistened.  There was no "ropy" 
type saliva present.  The palatal mucosa was slightly dry to 
the touch.  The periapical radiographs did not reveal any 
carious lesions and were otherwise within normal limits.  
There were no abnormalities noted in the maxilla, mandible or 
the palate.  The examiner reviewed the claims file an opined 
that the decrease in function of the salivary glands was due 
to the radiation treatment for the non-Hodgkin's lymphoma and 
resulted in moderate xerostomia (dry mouth).  It was also 
noted that there was extensive dental deterioration due to 
bruxism; however, the examiner opined that it was less than 
likely due to the radiation treatment for the non-Hodgkin's 
lymphoma.  

In a June 2006 statement, Dr. R. C. A. noted that the Veteran 
developed an extremely dry mouth, presumably a result of his 
medication.  

A July 2006 rating decision granted service connection for 
xerostomia (dry mouth due to radiation treatment for non-
Hodgkin's lymphoma) and assigned a 30 percent evaluation 
effective January 4, 2005.  

Treatment records from Brooke Army Medical Center dated from 
2006 to 2008 included a June 2006 CT chest with contrast that 
found that there was no evidence of recurrent lymphoma.  A 
December 2006 record included a diagnosis of thyroid 
malignant carcinoma papillary.  In September 2007, the 
Veteran denied fatigue and esophagogastroduodenscopy and 
colonoscopy were negative for anemia.  He reported that other 
complete blood count (CBC) tests were normal.  A subsequent 
2007 record included some blood work and the assessment was 
combined iron deficiency anemia and Vitamin B12 deficiency.  
He was started on weekly B12 injections through June 2008, 
and then he was prescribed B12 tablets.  A May 2008 record 
included CBC tests that showed that the hemoglobin was at 
normal levels, (HGB 14.6, with normal ranged from 12.9-18).  
It was noted that his anemia resolved when he stopped taking 
NSAIDS.  A subsequent May 2008 record indicated that he 
received an iron transfusion through his GI specialist (a 
date of the transfusion was not provided).  

At his January 2008 video conference hearing, the Veteran 
indicated that since his last VA examination he had residuals 
of his non-Hodgkin's lymphoma treatment such as fatigue and 
anemia.  Also, he recently underwent a blood transfusion and 
received B 12 injections.

On July 2008 VA examination, it was noted that the c-file was 
reviewed.  The examiner reported that the Veteran had a 
history of fatigue since September 2007.  In December 2007, 
he was given a transfusion by an oncologist and followed 
every three months.  He was now on B12 tablets.  His anemia 
improved.  He reported that he took a nap every day after 
lunch.  He reported fatigability, weakness, and shortness of 
breath after walking two blocks.  He reported that in March 
2003, he discontinued his job as a pilot due to fatigue.  The 
lymphoma was said to be in remission.  There was no residual 
bone or vascular infarctions, no congestive heart failure, 
and no signs of bleeding or anemia at this time.  In May 
2008, the CBC and protein level in the blood were essentially 
normal.  The Veteran was diagnosed with large cell non-
Hodgkin's lymphoma in 2002, and treated with radiation and 
chemotherapy (competed in June 2002) for the lesion in the 
neck.  A right thyroid mass was removed in 2003.  No lymphoma 
was found at that point.  Microscopic papillary carcinoma of 
the thyroid was found.  He was rendered hypothyroid.  Anemia 
was treated with B12 shots and pills with the normal blood 
count accomplished following therapy.  The Veteran had 
clinical evidence of fatigue such as shortness of breath.  He 
required bedrest during the day, and had the inability to do 
normal activities at home.  

The VA examiner opined that the Veteran had residuals of 
treatment for his non-Hodgkin's lymphoma, secondary to the 
chemotherapy and radiation therapy and surgery, due to the 
clinical evidence of fatigue, the requirement for B12 shots 
and the December 2007 transfusion.  

In a September 2008 rating decision, the RO granted service 
connection for anemia, iron deficiency with associated 
fatigue associated with non-Hodgkin's lymphoma and assigned a 
10 percent evaluation effective September 19, 2007.  

III.  Criteria and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000). (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. §  4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected non-Hodgkin's 
lymphoma.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected non-Hodgkin's lymphoma and 
associated residuals of anemia with fatigue and xerostomia.

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with 
active disease or during a treatment phase warrants a 100 
percent evaluation.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by VA 
examination.  If there has been no local recurrence or 
metastasis, then a rating shall be based on residuals. 38 
C.F.R. § 4.117, DC 7715.

A note following Diagnostic Code 7715 states that for non-
Hodgkin's lymphoma the 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  The note also provides that, if 
there had been no local recurrence or metastasis, then the 
condition is to be rated on the basis of residuals.  Any 
change, i.e., reduction in evaluation based upon subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).

For the entire appeal period in question, the Veteran has not 
been in active treatment for his non-Hodgkin's lymphoma, but 
rather has been under ongoing observation treatment to guard 
against any recurrence, with no active disease present.  The 
Board acknowledges the Veteran's argument that non-Hodgkin's 
lymphoma is incurable and will likely recur, but absent 
evidence of recurrence at this time, an initial compensable 
rating under Code 7715 is not warranted.  Rather, any 
compensable rating to be assigned must be based on residuals.  

In July 2006, the RO appropriately assigned a 30 percent 
rating by analogy to stricture of the esophagus based on the 
Veteran's symptom of xerostomia (dry mouth) under Diagnostic 
Code 7203.  That code dictates that the currently assigned 30 
percent rating contemplates moderate esophageal stricture.  
The next higher 50 percent rating contemplates severe 
esophageal stricture, permitting liquids only.  The maximum 
80 percent rating contemplates esophageal stricture 
permitting passage of liquids only, with marked impairment of 
health.

The words "slight," "moderate," "marked" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

Severe esophageal stricture, permitting liquids only 
warranting a 50 percent rating under DC 7203 has not been 
shown.  On July 2008 VA examination, the Veteran reported 
that he had problems speaking, eating, and swallowing due to 
dry mouth and the VA examiner found that the Veteran had 
moderate xerostomia.  The Board does not find that the 
Veteran's xerostomia is of such severity as to warrant a 
50 percent evaluation.  Rather, the Board here finds that the 
symptoms presented as attributed to the Veteran's xerostomia 
secondary to his non-Hodgkin's lymphoma treatment more nearly 
approximate those warranting a 30 percent rating under Code 
7203 for the entire appeal period. 

Likewise, in September 2008, the RO has appropriately 
assigned a separate 10 percent rating for anemia, iron 
deficiency and associated fatigue based on the Veteran having 
fatigue, requiring B12 shoots, and undergoing a transfusion 
in December 2007 under Diagnostic Code 7700.  That code 
dictates that hemoglobin of 10gm/100ml or less with findings 
such as weakness, easy fatigability, or headaches warrants a 
10 percent disability rating.  A 30 percent disability rating 
is not warranted unless there is hemoglobin of 8gm/100ml or 
less with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath.  38 
C.F.R. § 4.117, DC 7700.

The lower hemoglobin count warranting a 30 percent rating 
under DC 7700 has not been shown, and indeed the hemoglobin 
count for a 10 percent rating has also not been met.  
However, the July 2008 VA examination showed that although 
the Veteran had normal blood counts following therapy, he 
continued to have fatigue.  The Board does not find that the 
Veteran's anemia with fatigue is of such severity as to 
warrant a 30 percent evaluation.  Rather, the Board here 
finds that the symptoms presented and subsequent treatment as 
attributed to the Veteran's anemia with fatigue secondary to 
his non-Hodgkin's lymphoma treatment more nearly approximate 
those warranting a 10 percent rating under Code 7700 for the 
entire appeal period. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, there is a preponderance of the evidence 
against the Veteran's claims of entitlement to an initial 
compensable rating for service-connected non-Hodgkin's 
lymphoma, an initial rating in excess of 30 percent for 
xerostomia, and an initial rating in excess of 10 percent for 
anemia with fatigue at any point throughout the appeal 
period.  See also Fenderson, supra.  Therefore, his claims 
must be denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2008). The Board appreciates the 
Veteran's claim that he discontinued his job as a pilot, in 
March 2003, due to fatigue.  However, in this case, there is 
no objective evidence that the Veteran's service-connected 
non-Hodgkin's lymphoma and the residuals on appeal present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the Veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial compensable rating for service-connected non-
Hodgkin's lymphoma is denied.

An initial rating in excess of 30 percent for xerostomia (dry 
mouth) associated with non-Hodgkin's lymphoma is denied.

An initial rating in excess of 10 percent for anemia, iron 
deficiency with fatigue associated with non-Hodgkin's 
lymphoma is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


